DETAILED ACTION
This office action response to the communication filed on 05/11/2020. 
Claims 1-43 are cancelled.
Claims 44-69 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 02, 2021; May 11, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 51 recites the limitation “the other network entity is a Home Subscriber Server (HSS)" in line 6. Moreover, Claims 56 and 69 are recites the limitation “the network entity is a Home Subscriber Server (HSS)" in line 2. Furthermore, Claim 64 is recites the limitation “the another network entity is a Home Subscriber Server (HSS)” in line 6. It is confusing to consider the same network entity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: For instance, the application submitted specification omitted defining “Non-IP data” and “a Non-IP Data Delivery (NIDD) configuration”. The purpose of examination, the examiner interpreted Non-IP data is data not using the IP protocol stack.  Non-IP data is data where data packets to be used for communication are not structured in terms of EPS (Evolved Packet System).  For example, technology that is collectively called LPWA (Low Power Wide Area), such as LoRa, SIGFOX, and NB-IoT does not establish an IP data bearer for the purpose of reducing power consumption of a device (see, [0035] of SUZUKI et al. (US 20190230492 A).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 44-49,51-53, 55-62, 64-66, and 68-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by SUZUKI et al. (U.S. Patent Application Publication No. 2019/0230492), (“Suzuki”, hereinafter). 
As per Claim 44, Suzuki discloses a method, in a network exposure entity ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]), for data delivery configuration, the method comprising the network exposure entity: 
receiving, from a network entity ([see, e.g., SCS/AS disclosed, [0075-0076], and Fig. 5]), and in a Non-IP Data Delivery (NIDD) configuration request message, a predefined external group ID which identifies a group of user equipment’s (UEs) to which Non IP data are to be delivered by the network entity and predefined configuration information which indicates a configuration to be applied for the group of UEs that enables a delivery of the data to the group of UEs ([see, e.g., the SCS 34/AS 32 transmits an NIDD Configuration Request message to the SCEF 10 (S31).  The NIDD Configuration Request message contains an External Identifier or MSISDN.  The External Identifier or the MSISDN is information that identifies the UE 42.  The NIDD Configuration Request message further contains an SCS/AS Reference ID disclosed, [0076-0077], and Fig. 5:S31]);
 transmitting the external group ID to another network entity ([see, e.g., HSS disclosed, [0077], and Fig. 5]), in a NIDD Authorization Request message ([see, e.g., transmit the received NIDD Configuration Request message related to the External 
receiving information on IDs of respective UEs in the group of UEs from the other network entity in a data delivery authorization response message ([see, e.g., The HSS then transmits an NIDD Authorization Response message to the SCEF 10 as a response to the NIDD Authorization Request message (S35), [0078-0079], and Fig. 5]).  
As per Claim 45, Suzuki discloses the method of claim 44, and Suzuki further discloses further comprising: storing the configuration information ([see, e.g., wherein the Storage of Non-IP data into a buffer, the NIDD Configuration Request message into the storage unit 11 (S32), [0076, 0094], and Fig. 5]).  
As per Claims 46, 59, Suzuki further discloses further comprising: 
receiving, from the other network entity ([see, e.g., HSS disclosed, [0077], and Fig. 5]), information on IDs of respective UEs in the group ([see, e.g., The HSS then transmits an NIDD Authorization Response message to the SCEF 10 as a response to the NIDD Authorization Request message (S35), [0078-0079], and Fig. 5]); and 
storing the information which can be used for group-based delivery of data received from the network entity to the respective UEs in the group ([see, e.g., wherein the Storage of Non-IP data into a buffer, storing a plurality of Non-IP data into a buffer can be used for group-based delivery of to the respective UEs, [0076, 0094], and Fig. 5]).   
As per Claims 47, 60, Suzuki further discloses further comprising transmitting, for each of the respective UEs in the group, the data received from the network entity ([see, e.g., SCS/AS disclosed, [0075-0076], and Fig. 5]), based on the stored   
As per Claims 48, 61, Suzuki further discloses wherein the data is received from the network entity in a data delivery configuration request message ([see, e.g., the SCS 34/AS 32 transmits an NIDD Configuration Request message to the SCEF 10 (S31), [0076], and Fig. 5]).  
As per Claims 49, 62, Suzuki further discloses wherein the information comprises: 
a list of International Mobile Subscriber Identifications (IMSIs) and a list of Mobile Station Integrated Services Digital Network Numbers (MSISDNs) of the respective UEs in the group ([see, e.g., the HSS determines that the SCS 34/AS 32 is authorized to transmit the NIDD Configuration Request message (S34).  Further, the HSS extracts IMSI (International Mobile Subscriber Identity) associated with the External Identifier or the MSISDN contained in the NIDD Authorization Request message, [0076], and Fig. 5]); or 
a list of IMSIs and a list of external IDs of the respective UEs in the group.  
As per Claims 51, 64, Suzuki further discloses wherein: 
the network exposure entity is a Service Capability Exposure Function (SCEF) entity or a Network Exposure Function (NEF) entity ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]); 
the network entity is a third party Services Capability Server/Application Server (SCS/AS) ([see, e.g., SCS/AS disclosed, [0075-0076], and Fig. 5]); and 

As per Claim 52, Suzuki discloses a method, in a network entity, for data delivery configuration ([see, e.g., an HSS configured as network entity disclosed, [0077], and Fig. 5]), the method comprising the network entity: 
receiving, from a network exposure entity ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]) and in a Non IP data (NIDD) Authorization Request message, a predefined external group ID which identifies a group of user equipment’s (UEs) to which Non IP data is to be delivered ([see, e.g., the SCEF 10 transmits an NIDD Configuration Response message to the SCS 34/AS 32 as a response to the NIDD Configuration Request message (S36), also NIDD Authorization Request message contains the External Identifier or the MSISDN and further APN (Access Point Name) associated with the SCEF 10 and for a plurality of UEs disclosed, [0077-0080], and Fig. 5:S36]); and 
obtaining information on IDs of respective UEs in the group of UEs based on the external group ID ([see, e.g., obtain the External Identifier or the MSISDN and the IMSI is used as identification information of the UE disclosed, [0078-0080], and Fig. 5:S36]).  
As per Claims 53, 66, Suzuki further discloses further comprising transmitting the information on IDs of respective UEs in the group to the network exposure entity in a NIDD Authorization Response message ([see, e.g., The NIDD Configuration Request message contains an  External Identifier or MSISDN disclosed, [0076-0077], and Fig. 5]).  
As per Claims 55, 68, Suzuki further discloses wherein the information comprises: the list of IMSIs and the list of MSISDNs of the respective UEs in the group ([see, e.g., the HSS determines that the SCS 34/AS 32 is authorized to transmit the NIDD Configuration Request message (S34).  Further, the HSS extracts IMSI (International Mobile Subscriber Identity) associated with the External Identifier or the MSISDN contained in the NIDD Authorization Request message, [0076], and Fig. 5]); or 
the list of IMSIs and the list of external IDs of the respective UEs in the group.  
As per Claims 56, 69, Suzuki further discloses wherein: the network entity is a Home Subscriber Server (HSS) ([see, e.g., HSS disclosed, [0077], and Fig. 5]); and the network exposure entity is a Service Capability Exposure Function (SCEF) entity or a Network Exposure Function (NEF) entity ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]).  
As per Claim 57, Suzuki discloses a network exposure entity ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]), comprising: 
a communication interface configured for communication ([see, e.g., a network interface 1201, [0110], and Fig. 11]); 
processing circuitry ([see, e.g., a processor 1202, [0110], and Fig. 11]); 
memory containing instructions ([see, e.g., a memory 1203, [0110], and Fig. 11]) executable by the processing circuitry whereby the network exposure entity is operative to:   
receive, from the a network entity and via the communication interface ([see, e.g., SCS/AS disclosed, [0075-0076], and Fig. 5]), a predefined external group ID (i.e., an External Identifier or MSISDN) which identifies a group of user equipment’s (UEs) to 
As per Claim 58, Suzuki discloses the network exposure entity of claim 57, and Suzuki further discloses wherein the instructions are such that the network exposure entity (i.e., SCEF 10) is operative to store the configuration information indicating the configuration to be applied for the group of UEs that enables the delivery of the data to the group of UEs ([see, e.g., The SCEF 10 then stores the External Identifier or the MSISDN and the SCS/AS Reference ID contained in the NIDD Configuration Request message into the storage unit 11(S32), wherein the MSISDN contained in the NIDD Authorization Request message, and IMSI for subscriber information related to a plurality of UEs [0076-0077], and Fig. 5]).  
As per Claim 65, Suzuki discloses a network entity ([see, e.g., an HSS configured as network entity disclosed, [0077], and Fig. 5]), comprising: 

processing circuitry ([see, e.g., a processor 1202, [0110], and Fig. 11]); 
memory containing instructions ([see, e.g., a memory 1203, [0110], and Fig. 11]) executable by the processing circuitry whereby the network entity is operative to: 
receive, from a network exposure entity and via the communication interface ([see, e.g., an SCEF 10 disclosed, [0075], and Fig. 5]), a predefined external group ID which identifies a group of user equipments (UEs) to which data is to be delivered ([see, e.g., the SCEF 10 transmits an NIDD Configuration Response message to the SCS 34/AS 32 as a response to the NIDD Configuration Request message (S36), also NIDD Authorization Request message contains the External Identifier or the MSISDN and further APN (Access Point Name) associated with the SCEF 10 and for a plurality of UEs disclosed, [0077-0080], and Fig. 5:S36]); and obtaining information on IDs of respective UEs in the group based on the external group ID ([see, e.g., obtain the External Identifier or the MSISDN and the IMSI is used as identification information of the UE disclosed, [0078-0080], and Fig. 5:S36]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 54, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al. (U.S. Patent Application Publication No. 2019/0230492), (“Suzuki”, hereinafter), in view of Ryu et al. (U.S. Patent Application Publication No. 2019/0028337), (“Ryu”, hereinafter).
As per Claims 50, 63, Suzuki doesn’t appear explicitly disclose: wherein the external IDs in the list of external IDs are mapped from the external group ID; and 
wherein the list of IMSIs and the list of MSISDNs are respectively mapped from the external IDs by the other network entity.  
However, Ryu discloses wherein the external IDs in the list of external IDs are mapped from the external group ID ([see, e.g., the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, and mapping between external identifier ID and IMSI is stored in the HSS disclosed, [0337], and Fig. 13]); and 
wherein the list of IMSIs and the list of MSISDNs are respectively mapped from the external IDs by the other network entity ([see, e.g., the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, and mapping between external identifier ID and IMSI is stored in the HSS disclosed, [0337], and Fig. 13]).  In view of the above, having the system of Suzuki and then given the well-established teaching of Ryu, it would have been obvious to one having ordinary skill in 
As per Claims 54, 67, Suzuki doesn’t appear explicitly disclose: wherein the obtaining the information on IDs of respective UEs in the group based on the external group ID comprises: mapping the external group ID to a list of external IDs of respective UEs in the group; and mapping the external IDs in the list of external IDs respectively to a list of International Mobile Subscriber Identifications (IMSIs) and a list of Mobile Station Integrated Services Digital Network Numbers (MSISDNs) of the respective UEs in the group.  
However, Ryu discloses wherein the obtaining the information on IDs of respective UEs in the group based on the external group ID comprises: 
mapping the external group ID to a list of external IDs of respective UEs in the group ([see, e.g., the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, and mapping between external identifier ID and IMSI is stored in the HSS disclosed, [0337], and Fig. 13]); and 
mapping the external IDs in the list of external IDs respectively to a list of International Mobile Subscriber Identifications (IMSIs) and a list of Mobile Station Integrated Services Digital Network Numbers (MSISDNs) of the respective UEs in the group ([see, e.g., the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, and mapping between external identifier ID and IMSI is stored in the HSS disclosed, [0337], and Fig. 13]).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BERHANU D BELETE/
Examiner, Art Unit 2468

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468